PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $4,799.00 plus interest for professional services provided respondent in connection with U. S. Court proceedings on the closure of CSX facilities at Hinton, West Virginia. There was no written contract between the parties; however, there was an oral agreement for the services. Claimant failed to submit an invoice for the services rendered in the proper fiscal year; therefore, claimant has not been paid. The respondent admits the validity and amount of the claim itself, but denies the interest amount being claimed.
West Virginia Code Chapter 5A, Article 3, Section 1 provides for the payment of interest upon contracts with State agencies for printing or commodities if payment is delayed for more than 90 days. This is not a claim for commodities or printing; therefore, the interest provision of the statute is not applicable.
In view of the foregoing, the Court makes an award in the amount of $4,799.00 and denies the portion of the claim for interest.
Award of $4,799.00